Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Li et al (US 2016/0133862, hereafter Li ‘862) and Li et al (US 2016/0133861, hereafter ‘861) for the following reasons:

Regarding claims 1, 15, and 19, Li ‘862 discloses the following compound:

    PNG
    media_image1.png
    423
    406
    media_image1.png
    Greyscale
,
where Z is BH or BR3. However, the reference does not disclose or suggest a compound with the formula M(LA)x(LB)y(LC)z, where LA is selected from the group consisting of 

    PNG
    media_image2.png
    191
    365
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    172
    102
    media_image3.png
    Greyscale

as required by the present claims.

Regarding claims 1, 15, and 19, Li et al discloses the following compound:

    PNG
    media_image4.png
    328
    343
    media_image4.png
    Greyscale
,
where each of F1-F6 is independently present or absent and wherein at least one of F1-F6 is a fluorescent luminophore that is covalently bonded to L1. The reference discloses the fluorescent luminophore as:

    PNG
    media_image5.png
    370
    229
    media_image5.png
    Greyscale
,
where Ya-Yh are C or N; Ua and Ub are BH or BR3 where R3 is H, halogen. However, the reference does not disclose or suggest a compound with the formula M(LA)x(LB)y(LC)z, where LA is selected from the group consisting of 

    PNG
    media_image2.png
    191
    365
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    172
    102
    media_image3.png
    Greyscale

as required by the present claims.

In light of the amendments to the claims, the 35 U.S.C. 112 (b) rejections as set forth in the previous Office Action are hereby withdrawn.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767